DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 25, 2021 has been entered.


Status of Claims
Claims 1-3, 5, 9-13 and 16-30 are currently pending.  Claims 4, 6-8 and 14-15 are canceled.  Claims 27-29 are withdrawn as being drawn to a nonelected invention or species.  Claims 1-3, 5, 9-13, 16-26 and 30 are examined on their merits.


Previous Rejections
            Rejections and/or objections not reiterated from previous office actions are hereby withdrawn as are those rejections and/or objections expressly stated to be withdrawn.  The following rejections and/or objections are either reiterated or newly 


Rejections Maintained

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.         Determining the scope and contents of the prior art.
2.         Ascertaining the differences between the prior art and the claims at issue.
3.         Resolving the level of ordinary skill in the pertinent art.
4.         Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
The rejection of claims 1-3, 5, 9-13, 16-19 and 21-26 under 35 U.S.C. 103 as being unpatentable over Vu et al. US 8901199 (12/2014) in view of de la Potiere US 5538717 (7/23/1996), Cornell US 4704303 (11/3/1987) and Weisberg et al. 4669491 (6/2/1987) is maintained.  
Vu et al. (Vu) teaches a curable nail coating composition containing hydroxyethylmethacrylate in an amount of about 0 to 50%. (See col. 5, lines 5-15 and claim 1).  Hydroxyethylmethacrylate is a hydroxyalkylmethacrylate as called for in instant claims 3 and 11-12.  Hydroxyethylmethacrylate can be a monomer as called for in claim 1.  Vu teaches that monomers such as hydroxyethyl methacrylate are present in an amount of about 0 to 50% which overlaps with the about 5 to about 60% called for in claim 1.  Vu also teaches that oligomers may also be present in its composition and may be present in an amount of about 0 to 50%. (See col. 5, lines 5-15 and claim 1).  The 0 to 50% monomer and 0 to 50% oligomer overlap with the 20 to 80 wt% oligomer and 5 to 60 wt% momomer called for in instant claim 1 and also overlaps with the from about 40 to about 60 wt% 
Vu teaches a photoinitiator as called for in claim 1. (See Vu claim 15).  Vu teaches the photoinitator hydroxyl cyclohexyl phenylketone as called for in instant claim 18. (See col. 10, lines 35-40).  Vu also teaches a colorant as called for in claim 19. (See claim 21).  Vu teaches trimethylolpropane trimethacrylate as called for in claim 16.  (See 
Vu does not teach particles or particle sizes or a polyurethane dimethacrylate oligomer.  Vu also does not teach a discontinuous phase or polyurethane copolymer particles in the discontinuous phase.  These deficiencies are made up for with the teachings of de la Potiere, Cornell and Weisberg.   
De la Potiere teaches a nail polish containing copolymers of polyurethane (polyurethane - polyester) in a dispersion in an aqueous phase.  Thus de la Potiere teaches particles of a copolymer of polyurethane in a discontinuous phase as called for in instant claims 1 and 5.  De la Potiere teaches that the amount of polyurethane copolymer particles is between about 10% and 50% which overlaps with the about 20 % to about 80% called for in instant claim 1 and also overlaps with the from about 40 % to about 60 % called for in instant claim 2.  (See claim 5).  
De la Potiere teaches that the dispersion of polyurethane –polyester copolymer particles can significantly improve the durability of nail polish in water (not allowing nail polish to be washed off during hand washing and wetting of hands) when they are used as a film-former while maintaining good gloss and spreadability of the polishes. (See col. 1, lines 30-45).  
Cornell et al. (Cornell) teaches a polyurethane dimethacrylate oligomer as called for in claims 1, 3 and 13.  Specifically, Cornell teaches a UV-curable nail coating composition comprising a urethane dimethacrylate oligomer which has good workability and environmental characteristics and provides a coating film having improved properties. (See Abstract).  Cornell teaches that the urethane dimethacrylate itself gives 
Weisberg et al. (Weisberg) teaches a curable nail coating composition containing hydroxyethylmethacrylate. (See Weisberg claim 15).  Particle sizes of smaller than 177 micrometers (80 mesh) are taught which overlaps with the particle size of between about 1 micrometer and 100 micrometers called for in instant claim 1. (See Weisberg claim 8).  Indeed, Weisberg teaches that most of the particles in its composition have a size around less than 177 micrometers.  (See Weisberg claim 8, 13).   
Weisberg teaches that it provides a protective nail coating having excellent strength and a glossy surface which imparts a gloss or wet look to ordinary fingernail polishes applied thereto.  (See col. 2, lines 60-66).  Less than about 177 micrometers overlaps with the between 5 and about 50 micrometers called for in claim 9 and also overlaps with the between about 5 micrometers and about 30 micrometers called for in claim 10.  Weisberg teaches that the size of its particles help the polish adhere at the nail. (See col. 5, lines 45-51). 
One of ordinary skill in the art would have been motivated to combine the teachings of Vu with de la Potier, Cornell and Weisberg because of the advantages and teachings of de la Potier, Cornell and Weisberg.  It would be obvious to use dispersions of polyurethane-ppolyester copolymers to the Vu composition as a film former in order to obtain a glossy film on the nails that shows good staying power and wear resistance to water as taught by de la Potiere.  A person of ordinary skill in the art would have been 
Thus, the invention would have been prima facie obvious to one of ordinary skill in the art at the time of the invention as evidenced by the references.
With respect to the stability properties called for in claims 21-26, the prior art references are silent with respect to the exact properties.  The prior art references teach all of the claimed component in the same amounts (at the overlap of the ranges). It would be reasonable to expect that the same components in the same amounts used in the same way for the same amount of time would exhibit the same properties in terms of stability.  The office does not have the facilities and resources to provide the stability of the composition.  In the absence of evidence to the contrary, the burden is on the applicant to prove that the composition is different from those taught by the prior art and to establish patentable differences.  See In re Best 562F.2d 1252, 195 USPQ 430 (CCPA).



The rejection of claim 30 under 35 U.S.C. 103 as being unpatentable over Vu et al. US 8901199 (12/2014) in view of de la Potiere US 5538717 (7/23/1996), Cornell US 4704303 (11/3/1987) and Weisberg et al. 4669491 (6/2/1987) as applied to claims 1-3, 5, 9-13, 16-19 and 21-26 and further in view of Gueret US 6883995 (4/26/2005) is maintained.
The teachings of Vu in view of de la Potiere, Cornell and Weisberg are described supra.  Weisberg in view of de la Potiere, Cornell and Weisberg do not teach a tube or syringe container which delivers a uniform bead of nail composition.  These deficiencies are made up for with the teachings of Gueret.        
Gueret teaches a porous tipped applicator for the delivery of a nail polish which produces a uniform bead. (See col. 4, lines 64-68).  This reads on a tube container or syringe container (a syringe would have a pore at the end from which the composition would emerge) as called for in claim 30.  Emerging from a pore, the composition would deliver a bead of nail composition, which reads on the delivery of a uniform bead of nail composition as also called for in claim 30.  Gueret teaches that it is a useful application for controlling the application of nail varnish.   
One of ordinary skill in the art would have been motivated to use the applicator of Gueret to apply the composition of Vu in view of de la Potiere, Cornell and Weisberg in order to have the advantage of an application that could apply nail varnish in a controlled and effective way as taught by Gueret.   



The rejection of claim 20 under 35 U.S.C. 103 as being unpatentable over Vu et al. US 8901199 (12/2014) in view of de la Potiere US 5538717 (7/23/1996), Cornell US 4704303 (11/3/1987) and Weisberg et al. 4669491 (6/2/1987) as applied to claims 1-3, 5, 9-13, 16-19 and 21-26 and further in view of Dobbs et al. US 2003/0185774  (10/2/2003) is maintained.  
The teachings of Vu in view of de la Potiere, Cornell and Weisberg are described supra.  Vu in view of de la Potiere, Cornell and Weisberg do not teach manganese violet pigment.  This deficiency is made up for with the teachings of Dobbs et al.        
Dobbs et al. (Dobbs) teaches a curable nail polish which contains manganese violet pigment.  Manganese violet is called for in instant claim 20.  (See Abstract and [0050]). Gueret teaches that manganese violet is a useful pigment for a nail polish. (See [0050]).  
One of ordinary skill in the art would have been motivated to use the color of   manganese violet in the composition of Vu in view of de la Potiere, Cornell and Weisberg in order to have use a pigment that is useful in nail polishes as taught by Dobbs.   



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
The rejection of claims 1-3, 5, 9-13, 16-26 and 30 on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-35 of US Patent Application No. 16/310422 in view of de la Potiere US 5538717 (7/23/1996) is maintained. 
          Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims are directed to a radiation curable gel nail coating composition comprising a methacrylate monomer, a polyurethane methacrylate oligomer and a polyurethane copolymer particle dispersion in a discontinuous phase.  
 are also directed to a radiation curable gel nail coating composition comprising a methacrylate monomer, a polyurethane methacrylate oligomer and polyurethane particles.  The claims of US Patent Application No. 16/310422 differ from those of the instant application because they do not expressly require the particles to be in a discontinuous phase.  These deficiencies are made up for in the teachings of de la Potiere.   
The teachings of de la Potiere are described supra.  A person of ordinary skill would have been motivated to use the dispersions of polyurethane-polyester copolymers taught by de la Potiere as a film former in order to obtain a glossy film on the nails that shows good staying power and wear resistance to water as taught by de la Potiere.  


Response to Arguments
Applicants’ arguments of January 25, 2021 and the Affidavit of Kevin Sheran  have been fully considered and are not found to be persuasive.  Applicants assert that none of the claims are obvious in view of any combination of the teaching of the references. 
Applicants assert that the combination of (a) particles, (b) an oligomer, (c) a monomer, (d) a crosslinker and (e) a photoinitiator results at specific ratios results in a new type of cosmetic nail coating technology.  Applicants further assert that the instant nail technology represents an advancement over the traditional nail polish, the acrylic nail polish technology and the gel nail polish technology.  

Vu discloses formulations which are examples of the gel nail polish formulation technology.  De la Potiere relates to an aqueous nail polish containing particles of an anionic polyester-polyurethane or an anionic polyether-polyurethane.  De la Potiere is an example of a traditional nail polish formulation technology wherein the solvent evaporates, leaving behind a nail coating.  
Vu discloses a liquid composition comprising at least one organic solvent dissolvable resin.  One skilled in the art would recognize that the replacement of anionic polyester (or polyether)-polyurethane particles disclosed to be used in an aqueous nail polish would be expected to change the properties of a nail coating described by Vu, which requires a 3-dimensional thermoset lattice interdispersed within a network comprising an organic solvent-dissolvable resin.  While the Office Action notes that de la Potiere teaches the dispersion of polyurethane-polyester copolymer particles can significantly improve the durability of nail polish in water while maintaining good gloss and spreadability of the aqueous nail polish, there is nothing that indicates that such improvements would occur in the composition of Vu, which is not an aqueous nail polish.  
Applicants assert that the instant invention has unexpected advantages in the form of the compositions when curing not exhibiting such a great exotherm (i.e. the formulation when applied does not heat up as much) compared to similar composition of comparable cure time, viscosity and other parameters.  Applicants note the 1.132 Declaration of Inventor Kevin Sheran and its support of the data from several 
Applicants assert that the difference of 27.5°F between formulations of working examples and formulations of comparative examples is both statistically significant and sizeable enough of a difference that it has a meaningful commercial advantage.  This lowering of the exotherm is noticeable and desirable to the customers and surprising and unexpected.  
Furthermore, the results were unexpected in view of the cited art.  Vu does not recognize nor solve the problem of high exotherms.  Applicants assert that there is not teaching, suggestion, or motivation in Vu or in any of the other cited references that would have led a person of ordinary skill in the art to modify Vu to select the ingredients in ratios defined by the claims.  
With regard to the rejection of Claim 20, nothing in the disclosure of Dobbs addresses the shortcomings of the combinations of Vu, de la Potiere, Cornell and Weisberg.  With regard to the rejection of Claim 30, nothing in the disclosure of Gueret  addresses the shortcomings of the combinations of Vu, de la Potiere, Cornell and Weisberg.  
Applicants request that the non-statutory obviousness-type double patenting rejection be held in abeyance.



  Applicants assertion that there is not teaching, suggestion, or motivation in Vu or in any of the other cited references that would have led a person of ordinary skill in the art to modify Vu to select the ingredients in ratios defined by the claims is also not found to be persuasive.  As described in the rejection above, one of ordinary skill in the art would have been motivated to combine the teachings of Vu with de la Potier, Cornell and Weisberg because of the advantages and teachings of de la Potier, Cornell and Weisberg.  It would be obvious to use dispersions of polyurethane-polyester copolymers to the Vu composition as a film former in order to obtain a glossy film on the nails that shows good staying power and wear resistance to water as taught by de la Potiere.  A 
With respect to the exotherm unexpected results, the unexpected results are still just not commensurate in scope with the claims.  The unexpected results of lowering exotherm is the comparison of a few compositions that fall within the scope of the claims.  However, the claims are much broader and cover much more than just this the inventive compositions that are tested.  Specifically, claim 1 remains much broader than the examples that are shown.  Claim 1 is directed to about 20 to 80 wt% of one or more (meth)acrylate oligomers.  All of the example compositions have polyester and urethane –acrylate oligomers.  The claim language of claim 1 covers 20 to 80 wt% of any methacrylate oligomers, not just polyester and urethane-acrylate oligomers.  All showing of secondary considerations of obviousness must be commensurate in scope with the claims.  Unexpected results must be commensurate in scope with the claims which the evidence is offered to support.  See In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 196 (CCPA 1980).  See MPEP 716.02(d). 
Applicants assert that the exotherm experimental data is a side by side comparison of a formulation with a polymer powder which shows a remarkable decrease of the exotherm compared to a similar formulation without the powder.  It is noted that there is still not just a difference in polymer material in this comparison, there 
Applicants request to hold the double patenting rejection in abeyance until there is an indication of allowability of claims is noted.  Applicant is reminded that a request to hold a rejection in abeyance is not a proper response to a rejection.  Rather, a request to hold a matter in abeyance may only be made in response to an OBJECTION or REQUIREMENTS AS TO FORM (see MPEP 37 CFR 1.111(b) and 714.02).  Thus, the double patenting rejection is maintained for reasons of record as no action regarding this rejection has been taken by applicants at this time.





Conclusion
No claims are allowed.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH CHICKOS whose telephone number is (571)270-3884.  The examiner can normally be reached on M-F 9-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on 571-272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SARAH  CHICKOS
Examiner
Art Unit 1619

/ABIGAIL VANHORN/Primary Examiner, Art Unit 1616